                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


SHANNON HUNTER,                        )
                                       )
                       Plaintiff,      )
                                       )
                  v.                   )            1:19CV912
                                       )
ANDREW M. SAUL,                        )
Commissioner of Social                 )
Security,                              )
                                       )
                       Defendant.      )


               MEMORANDUM OPINION AND RECOMMENDATION
                 OF UNITED STATES MAGISTRATE JUDGE

     Plaintiff, Shannon Hunter, brought this action pursuant to the

Social Security Act (the “Act”) to obtain judicial review of a

final decision of Defendant, the Acting Commissioner of Social

Security,   denying    Plaintiff’s   claim   for   Disability   Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”). (Docket

Entry 1.)   Defendant has filed the certified administrative record

(Docket Entry 8 (cited herein as “Tr. __”)), and both parties have

moved for judgment (Docket Entries 12, 14; see also Docket Entry 13

(Plaintiff’s Brief), Docket Entry 15 (Defendant’s Memorandum);

Docket Entry 16 (Plaintiff’s Reply).       For the reasons that follow,

the Court should enter judgment for Defendant.

                         I.   PROCEDURAL HISTORY

     Plaintiff applied for DIB and SSI, alleging an onset date of

August 31, 2015.       (Tr. 236-37, 238-44.)       Upon denial of those

applications initially (Tr. 74-103, 139-49) and on reconsideration




    Case 1:19-cv-00912-CCE-LPA Document 17 Filed 11/10/20 Page 1 of 27
(Tr. 104-35, 155-72), Plaintiff requested a hearing de novo before

an Administrative Law Judge (“ALJ”) (Tr. 173-74).         Plaintiff, her

non-attorney   representative,     and   a   vocational   expert   (“VE”)

attended the hearing.     (Tr. 37-73.)       The ALJ subsequently ruled

that Plaintiff did not qualify as disabled under the Act. (Tr. 13-

31.) The Appeals Council thereafter denied Plaintiff’s request for

review (Tr. 1-6, 230-32, 339-41), making the ALJ’s ruling the

Commissioner’s final decision for purposes of judicial review.

     In rendering that disability determination, the ALJ made the

following findings later adopted by the Commissioner:

     1.   [Plaintiff] meets the insured status requirements of
     the [] Act through December 31, 2021.

     2.   [Plaintiff] has not engaged in substantial gainful
     activity since August 31, 2015, the alleged onset date.

     . . .

     3.   [Plaintiff] has the following severe impairments:
     hypertension, diabetes mellitus, migraine without status
     migrainous, not intractable, insomnia, hyperlipidemia,
     depressive disorder and anxiety disorder.

     . . .

     4.   [Plaintiff] does not have an impairment or
     combination of impairments that meets or medically equals
     the severity of one of the listed impairments in 20 CFR
     Part 404, Subpart P, Appendix 1.

     . . .

     5.   . . . [Plaintiff] has the residual functional
     capacity to perform light work . . . except that she can
     frequently balance, stoop, kneel, crouch, or crawl. She
     needs to avoid concentrated exposure to loud noise,
     unprotected heights, moving mechanical parts and
     unprotected direct sunlight. She is limited to simple,
     routine tasks but not at a production rate pace, e.g.,

                                    2




    Case 1:19-cv-00912-CCE-LPA Document 17 Filed 11/10/20 Page 2 of 27
        assembly line work.     She is capable of sustaining
        concentration and pace for two-hour segments during a
        standard eight-hour workday. She is limited to simple
        work related instructions and directions, she is limited
        to occasional interaction with the public, and she is
        limited to routine changes in an unskilled work setting.

        . . .

        6.    [Plaintiff] is unable to perform any past relevant
        work.

        . . .

        10. Considering [Plaintiff’s] age, education, work
        experience, and residual functional capacity, there are
        jobs that exist in significant numbers in the national
        economy that [she] can perform.

        . . .

        11. [Plaintiff] has not been under a disability, as
        defined in the [] Act, from August 31, 2015, through the
        date of this decision.

(Tr.     18-31    (bold   font    and    internal    parenthetical   citations

omitted).)

                                 II.    DISCUSSION

        Federal law “authorizes judicial review of the Social Security

Commissioner’s denial of social security benefits.”                  Hines v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).             However, “the scope

of [the Court’s] review of [such a] decision . . . is extremely

limited.”        Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).

Plaintiff has not established entitlement to relief under the

extremely limited review standard.




                                          3




       Case 1:19-cv-00912-CCE-LPA Document 17 Filed 11/10/20 Page 3 of 27
                        A.    Standard of Review

      “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).                    Instead,

the Court “must uphold the factual findings of the ALJ if they are

supported    by    substantial    evidence    and     were   reached      through

application of the correct legal standard.”           Hines, 453 F.3d at 561

(internal brackets and quotation marks omitted).                    “Substantial

evidence means ‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’”            Hunter v. Sullivan,

993 F.2d 31, 34 (4th Cir. 1992) (quoting Richardson v. Perales, 402

U.S. 389, 390 (1971)).        “It consists of more than a mere scintilla

of evidence but may be somewhat less than a preponderance.” Mastro

v. Apfel, 270 F.3d 171, 176 (4th Cir. 2001) (internal citations and

quotation marks omitted).          “If there is evidence to justify a

refusal to direct a verdict were the case before a jury, then there

is   substantial    evidence.”      Hunter,    993    F.2d   at     34   (internal

quotation marks omitted).

      “In reviewing for substantial evidence, the [C]ourt should not

undertake   to     re-weigh   conflicting     evidence,      make    credibility

determinations, or substitute its judgment for that of the [ALJ, as

adopted by the Commissioner].”        Mastro, 270 F.3d at 176 (internal

brackets and quotation marks omitted). “Where conflicting evidence

allows reasonable minds to differ as to whether a claimant is

disabled,   the    responsibility    for     that    decision     falls    on   the



                                      4




     Case 1:19-cv-00912-CCE-LPA Document 17 Filed 11/10/20 Page 4 of 27
[Commissioner] (or the ALJ).” Id. at 179 (internal quotation marks

omitted). “The issue before [the Court], therefore, is not whether

[the claimant] is disabled, but whether the ALJ’s finding that [the

claimant] is not disabled is supported by substantial evidence and

was reached based     upon a correct application of the relevant law.”

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).

      When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

and that, in this context, “disability” means the “‘inability to

engage in    any    substantial       gainful   activity   by    reason   of   any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months,’” id.

(quoting    42     U.S.C.   §    423(d)(1)(A)).1       “To      regularize     the

adjudicative process, the Social Security Administration has . . .

detailed regulations incorporating longstanding medical-vocational

evaluation policies that take into account a                    claimant’s age,

education, and work experience in addition to [the claimant’s]

medical    condition.”          Id.     “These    regulations      establish    a




1
   The Act “comprises two disability benefits programs. [DIB] . . . provides
benefits to disabled persons who have contributed to the program while employed.
[SSI] . . . provides benefits to indigent disabled persons.        The statutory
definitions and the regulations . . . for determining disability governing these
two programs are, in all aspects relevant here, substantively identical.” Craig,
76 F.3d at 589 n.1 (internal citations omitted).

                                         5




     Case 1:19-cv-00912-CCE-LPA Document 17 Filed 11/10/20 Page 5 of 27
‘sequential evaluation process’ to determine whether a claimant is

disabled.”    Id. (internal citations omitted).

     This sequential evaluation process (“SEP”) has up to five

steps:    “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the residual functional capacity

to (4) perform [the claimant’s] past work or (5) any other work.”

Albright v. Commissioner of the Soc. Sec. Admin., 174 F.3d 473, 475

n.2 (4th Cir. 1999).2     A finding adverse to the claimant at any of

several points in the SEP forecloses an award and ends the inquiry.

For example, “[t]he first step determines whether the claimant is

engaged in ‘substantial gainful activity.’ If the claimant is

working, benefits are denied.       The second step determines if the

claimant is ‘severely’ disabled.         If not, benefits are denied.”

Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

     On the other hand, if a claimant carries his or her burden at

each of the first three steps, the “claimant is disabled.”         Mastro,

270 F.3d at 177.    Alternatively, if a claimant clears steps one and

two, but falters at step three, i.e., “[i]f a claimant’s impairment

is not sufficiently severe to equal or exceed a listed impairment,



2
   “Through the fourth step, the burden of production and proof is on the
claimant.   If the claimant reaches step five, the burden shifts to the
[Commissioner] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).

                                     6




    Case 1:19-cv-00912-CCE-LPA Document 17 Filed 11/10/20 Page 6 of 27
the ALJ must assess the claimant’s residual functional capacity

(‘RFC’).”     Id. at 179.3      Step four then requires the ALJ to assess

whether, based on that RFC, the claimant can perform past relevant

work; if so, the claimant does not qualify as disabled.                  Id. at

179-80.      However, if the claimant establishes an inability to

return to prior work, the analysis proceeds to the fifth step,

whereupon the ALJ must decide “whether the claimant is able to

perform other work considering both [the claimant’s RFC] and [the

claimant’s] vocational capabilities (age, education, and past work

experience) to adjust to a new job.”             Hall, 658 F.2d at 264-65.

If, at this step, the Commissioner cannot carry its “evidentiary

burden of proving that [the claimant] remains able to work other

jobs    available    in   the   community,”    the   claimant    qualifies    as

disabled.      Hines, 453 F.3d at 567.4



3
   “RFC is a measurement of the most a claimant can do despite [the claimant’s]
limitations.” Hines, 453 F.3d at 562 (noting that administrative regulations
require RFC to reflect claimant’s “ability to do sustained work-related physical
and mental activities in a work setting on a regular and continuing basis . . .
[which] means 8 hours a day, for 5 days a week, or an equivalent work schedule”
(internal emphasis and quotation marks omitted)).       The RFC includes both a
“physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or very heavy work,” as well as
“nonexertional limitations (mental, sensory, or skin impairments).” Hall, 658
F.2d at 265. “RFC is to be determined by the ALJ only after [the ALJ] considers
all relevant evidence of a claimant’s impairments and any related symptoms (e.g.,
pain).” Hines, 453 F.3d at 562-63.
4
   A claimant thus can establish disability via two paths through the SEP. The
first path requires resolution of the questions at steps one, two, and three in
the claimant’s favor, whereas, on the second path, the claimant must prevail at
steps one, two, four, and five. Some short-hand judicial characterizations of
the SEP appear to gloss over the fact that an adverse finding against a claimant
on step three does not terminate the analysis. See, e.g., Hunter, 993 F.2d at
35 (“If the ALJ finds that a claimant has not satisfied any step of the process,
review does not proceed to the next step.”).

                                       7




       Case 1:19-cv-00912-CCE-LPA Document 17 Filed 11/10/20 Page 7 of 27
                            B.   Assignments of Error

     Plaintiff argues that the Court should overturn the ALJ’s

finding of no disability on these grounds:

     1) “[t]he ALJ gave great weight to the opinions of the [state

a]gency psychological record reviewers who found that [Plaintiff]

would adjust better to a work setting that does not require much

interaction,      but   the      ALJ    did      not   include    any    limitations

interacting    with coworkers and/or supervisors [in the RFC or

dispositive hypothetical question], or explain why he omitted them”

(Docket Entry 13 at 8 (bold font and single-spacing omitted);

accord Docket Entry 16 at 1); and

     2) “[t]he ALJ rejected the opinions of [Plaintiff]’s treating

psychiatrist [Dr. Barbara A. Lowry], but [the ALJ’s] reasons for

doing so are not supported by substantial evidence” (Docket Entry

13 at 14 (bold font and single-spacing omitted); accord Docket

Entry 16 at 4).

     Defendant contends otherwise and seeks affirmance of the ALJ’s

decision.    (Docket Entry 15 at 10-19.)

            1. Interaction with Supervisors and Coworkers

     In Plaintiff’s first issue on review, she faults the ALJ for

affording “great weight to the opinions of the [state a]gency

psychological record reviewers who found that [Plaintiff] would

adjust   better    to   a    work      setting    that   does    not    require   much

interaction, but . . . not includ[ing] any limitations interacting


                                           8




    Case 1:19-cv-00912-CCE-LPA Document 17 Filed 11/10/20 Page 8 of 27
with coworkers and/or supervisors [in the                   RFC or dispositive

hypothetical question], or explain[ing] why he omitted them.”

(Docket Entry 13 at 8 (emphasis added) (bold font and single-

spacing omitted); accord Docket Entry 16 at 1.)                   In particular,

Plaintiff points out that “[t]he ALJ only limited [Plaintiff]’s

interaction with the public [in the RFC], but [that] the [state

a]gency [psychological] record reviewers made no such distinction

in their Functional Capacity Assessment or narrative discussion of

all mental capacities and limitations.”                 (Docket Entry 13 at 11

(emphasis added).)          Plaintiff further contends that the ALJ’s

decision     does   not   clarify     why   the   ALJ     “narrowed   the     record

reviewers’ social limitation finding” (id.) in violation of Thomas

v. Berryhill, 916 F.3d 307 (4th Cir. 2019) (id. at 12-13), and

notes     that   both     Plaintiff    “and    her      mother    indicated     that

[Plaintiff] had difficulty interacting with anyone other than her

mother, stepfather,        and   doctors”     (id.   at    11).     According     to

Plaintiff, “[t]he ALJ’s omission is significant because the ability

to respond appropriately to supervisors and coworkers is one of the

basic mental demands of competitive, remunerative, unskilled work,

and a substantial loss of the ability to meet th[o]se work related

activities would severely limit the potential occupational base,

which would, in turn, justify a finding of disabled.”                 (Id. at 13-

14.)

        Here, the ALJ accorded “significant weight” to the opinions of

the state agency psychological consultants (Tr. 27), including

                                        9




       Case 1:19-cv-00912-CCE-LPA Document 17 Filed 11/10/20 Page 9 of 27
their opinion that Plaintiff would “adjust better in a setting that

d[id] not require much interaction” (Tr. 28 (emphasis added); see

also Tr. 86, 100, 115, 130).          In the RFC, the ALJ limited Plaintiff

to     “occasional interaction with the public” (Tr. 21 (emphasis

added)), but did not limit the degree of Plaintiff’s interaction

with supervisors or coworkers (see id.), and the ALJ’s decision

does not expressly explain why he omitted those restrictions (see

Tr. 18-29).      However, for the reasons explained more fully below,

the ALJ did not err in that regard.

       As   an   initial     matter,       the    state      agency   psychological

consultants’ statement that Plaintiff would “adjust better in a

setting that d[id] not require much interaction” (Tr. 86, 100, 115,

130 (emphasis added)), by itself, does not equate to an opinion

that, without an interaction limitation, Plaintiff would qualify as

disabled    or   would     not    remain    capable     of    holding   competitive

employment. As such, crediting that statement did not obligate the

ALJ to include any particular limitation on Plaintiff’s ability to

interact with others in the RFC.            However, because the consultants

found more generally at step two of the SEP that Plaintiff had

moderate limitation in her ability to function socially (see Tr.

81, 95, 110, 125), the Court should proceed to evaluate whether

substantial      evidence        supports       the   ALJ’s    decision   to   omit

limitations on interaction with coworkers and supervisors from the

RFC.



                                           10




     Case 1:19-cv-00912-CCE-LPA Document 17 Filed 11/10/20 Page 10 of 27
     Consideration of the state agency psychological consultants’

mental RFC findings regarding Plaintiff’s ability to function

socially permit the Court to meaningfully review the ALJ’s decision

to omit from the RFC restrictions relating to interaction with

coworkers and supervisors. In the mental RFC assessment, the state

agency psychological consultants found Plaintiff “[m]oderately

limited” in her “ability to interact appropriately with the general

public.”   (Tr. 86, 100, 115, 130 (emphasis added).)        In contrast,

the consultants rated Plaintiff as “[n]ot significantly limited” in

her abilities to “ask simple questions or request assistance,”

“accept instructions and respond appropriately to criticism from

supervisors,”   “get   along    with    coworkers   or   peers    without

distracting them or exhibiting behavioral extremes,” and “maintain

socially appropriate behavior.”     (Id. (emphasis added).)      Thus, as

the Commissioner argues,       “the ALJ’s RFC assessment that only

limited Plaintiff’s interaction with the public (and not her

interaction with coworkers and supervisors) was entirely consistent

with the   state   agency   psychologi[cal   consultants’    opinions].”

(Docket Entry 15 at 15.)

     In Reply, Plaintiff faults the Commissioner for relying on

“assessments the [state a]gency consultants made in [s]ection I of

the mental RFC form” (Docket Entry 16 at 1), and argues that the

SSA’s Program Operations Manual System (“POMS”) makes clear that:

     [t]he purpose of section I (“Summary Conclusion”) is
     chiefly to have a worksheet to ensure that the


                                   11




   Case 1:19-cv-00912-CCE-LPA Document 17 Filed 11/10/20 Page 11 of 27
     psychiatrist or psychologist has considered each of these
     pertinent mental activities and the claimant’s degree of
     limitation for sustaining these activities over a normal
     workday and workweek on an ongoing, appropriate, and
     independent basis. It is the narrative written by the
     psychiatrist or psychologist in section III (“Functional
     Capacity Assessment”) of the form that adjudicators are
     to use as the assessment of RFC.

(Id. (italics and bold font supplied by Plaintiff) (citing POMS

§ DI 25020.010B.1).) Plaintiff further contends that the Court has

previously “found that the state agency psychological consultants’

explanations in the narrative portions of the mental RFC forms

suffice to explain their ultimate conclusions.”                (Id. at 2-3

(citing Weinshenker v. Berryhill, No. 1:17CV4, 2017 WL 3841861, at

*14 (M.D.N.C. Sept. 1, 2017) (unpublished), recommendation adopted,

slip op. (M.D.N.C. Oct. 10, 2017) (Eagles, J.)).)           For the reasons

discussed more fully below, that argument falls short.

     In Weinshenker, the plaintiff had argued that “there [wa]s no

determination [by the ALJ] as to how [the plaintiff] would be able

to accept instructions, criticism, etc. from her supervisors . . .

despite   both   [s]tate   agency    psychological      consultants,     whose

opinions the ALJ gave great weight, opining that [the plaintiff

wa]s moderately limited in her ability to accept instructions and

respond appropriately to criticism from supervisors.” Weinshenker,

No. 1:17CV4, Docket Entry 9 at 13 (M.D.N.C. May 19, 2017) (internal

citation omitted); see also id. at 15-15 (contending that “POMS DI

25020.010(B)(2)(c)     states    that   the   mental    ability   to    accept

instructions     and   respond      appropriately      to   criticism     from

                                      12




   Case 1:19-cv-00912-CCE-LPA Document 17 Filed 11/10/20 Page 12 of 27
supervisors is needed to do any job and POMS DI 25020.010(B)(3)(k)

says the ability to accept instructions and respond appropriately

to criticism from supervisors is a critical mental ability for

performing unskilled work[, b]ut again the ALJ does not discuss

[the plaintiff]’s capability in this required work function despite

the fact he gave great weight to the psychological consultants’

opinions who said she is moderately limited in this required work

ability” (internal citation omitted)).

     The Court rejected the plaintiff’s argument, reasoning as

follows:

     [T]he ALJ properly accounted in the RFC for [the
     plaintiff]’s moderate limitation in the ability to accept
     instructions and respond appropriately to criticism from
     supervisors by limiting [the plaintiff] to only
     “occasional contact” with such individuals. Moreover,
     the ALJ gave “great weight” to the opinions of state
     agency psychological consultants, who concluded, in the
     narrative portion of the mental RFC form, that, despite
     “[m]oderate[] limit[ation]” in “[t]he ability to accept
     instructions and respond appropriately to criticism from
     supervisors,” [the plaintiff] remained capable of
     performing work “in settings with no demand for extensive
     social interactions. . . .            The state agency
     psychological consultants’ explanations in the narrative
     portions of the mental RFC forms suffice to explain their
     ultimate conclusions.

Weinshenker, 2017 WL 3841861, at *14 (first emphasis in original,

subsequent emphasis added) (internal citations omitted).            Thus,

consistent with the SSA’s policy (as expressed in, inter alia,

Section DI 25020.010B.1 of the POMS), the Court found that the ALJ

properly relied on the narrative portion of the state agency

psychological consultants’ mental RFC assessments in formulating


                                   13




   Case 1:19-cv-00912-CCE-LPA Document 17 Filed 11/10/20 Page 13 of 27
the mental RFC.          Id.; see also Graham v. Saul, No. 1:18CV403, 2019

WL    3767041,      at    *12    (M.D.N.C.        Aug.     9,       2019)     (unpublished)

(concluding that ALJ “did not err by relying on [the state agency

consultant’s] narrative mental RFC assessment” because the check-

box portion of the form constituted “merely a worksheet to aid in

deciding the presence and degree of functional limitations,” and

“state agency consultants assess the actual mental RFC in the

narrative portion of the form” (citing POMS §§ DI 24510.060B.2.a

and    24510.010B.4)),          recommendation         adopted,        2019    WL    5783543

(M.D.N.C. Sept. 3, 2019) (unpublished) (Eagles, J.).

       As    made    clear      by    the   Court’s        above-quoted         reasoning,

Plaintiff’s argument overstates the holding of Weinshenker.                               By

finding that an ALJ need not account in the mental RFC for the

limitations         in   the    worksheet        portion       of    the     state    agency

consultants’ mental RFC assessments, the Court did not thereby deem

those worksheet limitations irrelevant to an analysis of the

consultants’ opinions.            Here, the consultants did not define the

phrase “a work setting that does not require much interaction” in

their       narrative      regarding        Plaintiff’s             social      interaction

limitations (Tr. 86, 100, 115, 130 (emphasis added)) and thus the

Court can look to the consultants’ individual findings in the

worksheet area above the narrative to help further define the

limitation the consultants intended. Because the consultants found

Plaintiff     “[m]oderately          limited”     in     her    “ability       to    interact

appropriately with the general public,” but “[n]ot significantly

                                            14




      Case 1:19-cv-00912-CCE-LPA Document 17 Filed 11/10/20 Page 14 of 27
limited” in her abilities to “ask simple questions or request

assistance,” “accept instructions and respond appropriately to

criticism from supervisors,” and “get along with coworkers or

peers” (id. (emphasis added)), the ALJ’s RFC limitation to only

occasional      interaction    with    the    public      harmonizes    with   the

consultants’ opinions.

      In sum, Plaintiff’s first assignment of error lacks merit.

                        2. Opinions of Dr. Lowry

      In Plaintiff’s second and final issue on review, she asserts

an entitlement to relief because “[t]he ALJ rejected the opinions

of [Plaintiff]’s treating psychiatrist [Dr. Lowry], but [the ALJ’s]

reasons for doing so are not supported by substantial evidence.”

(Docket Entry 13 at 14 (bold font and single-spacing omitted);

accord Docket Entry 16 at 4.)         Plaintiff’s arguments in this regard

miss the mark.

      The treating source rule generally requires an ALJ to give

controlling weight to the opinion of a treating source regarding

the nature and severity of a claimant’s impairment.                    20 C.F.R.

§§ 404.1527(c)(2), 416.927(c)(2) (“[T]reating sources . . . provide

a   detailed,     longitudinal      picture   of     [a   claimant’s]    medical

impairment(s) and may bring a unique perspective to the medical

evidence   that    cannot     be   obtained   from     the   objective   medical

findings alone or from reports of individual examinations, such as

consultative examinations or brief hospitalizations.”).                  The rule



                                       15




    Case 1:19-cv-00912-CCE-LPA Document 17 Filed 11/10/20 Page 15 of 27
also recognizes, however, that not all treating sources or treating

source opinions merit the same deference.               The nature and extent of

each treatment relationship appreciably tempers the weight an ALJ

affords    an     opinion.     See      20    C.F.R.    §§    404.1527(c)(2)(ii),

416.927(c)(2)(ii). Moreover, as subsections (2) through (4) of the

rule    detail,    a   treating    source’s        opinion,    like   all      medical

opinions, deserves deference only if well-supported by medical

signs   and     laboratory    findings       and   consistent    with    the    other

substantial evidence of record.              See 20 C.F.R. §§ 404.1527(c)(2)-

(4), 416.927(c)(2).       “[I]f a physician’s opinion is not supported

by   clinical      evidence   or   if    it    is    inconsistent       with    other

substantial evidence, it should be accorded significantly less

weight.”        Craig, 76 F.3d at 590 (emphasis added).                     Finally,

statements from medical sources (and even treating sources) that a

claimant qualifies as disabled or cannot work do not constitute

“medical      opinions   as    described        in     [§§    404.1527(a)(1)      and

416.927(a)(1)], but are, instead, opinions on issues reserved for

the Commissioner” and do not warrant controlling weight. 20 C.F.R.

§§ 404.1527(d), 416.927(d).5




5
    For claims filed on or after March 27, 2017, the Commissioner has
significantly amended the regulations governing opinion evidence.      The new
regulations provide that ALJs “will not defer or give any specific evidentiary
weight, including controlling weight, to any medical opinion(s) or prior
administrative medical finding(s), including those from your medical sources.”
20 C.F.R. § 404.1520c. As Plaintiff filed her claims prior to March 27, 2017
(see Tr. 16, 236-44), this Recommendation has analyzed Plaintiff’s claims
pursuant to the treating physician rule set out above.

                                         16




     Case 1:19-cv-00912-CCE-LPA Document 17 Filed 11/10/20 Page 16 of 27
     Dr. Lowry completed a preprinted form entitled “Physician’s

Order” on July 17, 2017 (Tr. 601), on which she diagnosed Plaintiff

with “severe [post-traumatic stress disorder (‘PTSD’)] with panic,

agoraphobia, and depression.”      (Tr. 601).    Dr. Lowry stated that

Plaintiff “[wa]s literally housebound, highly symptomatic, and

unable to work at all.”   (Id.)   On April 25, 2018, Dr. Lowry signed

a “To Whom It May Concern” letter in which she opined, in pertinent

part, as follows:

     [Plaintiff] has been my patient since December 12, 2016.
     She has been diagnosed with Major Depressive Disorder,
     severe vs. Bipolar Disorder with severe depression,
     anxiety, and panic attacks.

     [Plaintiff] has been a cooperative and compliant patient
     who attends all her visits. She takes Effexor XR 300mg
     every morning, Topamax 200mg twice a day, Zyprexa 20mg at
     bedtime, Klonopin 1mg, 5 a day, and Ambien 20mg at
     bedtime.   She is in biweekly therapy with one of our
     therapists.

     In spite of ongoing treatment [Plaintiff] remains
     extremely dysfunctional with continued severe depression
     and anxiety.    She frequently is afraid to leave her
     house, stays on her couch or in bed all day, won’t eat or
     bathe, can’t sleep, isolates from others, and is very
     paranoid and fearful. She has an unhealthy attachment to
     her mother and panics if she can’t get to her.

     [Plaintiff] has no friends, no hobbies or interests,
     nothing she cares about.    She can’t concentrate, has
     terrible memory, and no motivation for life. She can’t
     tolerate the least amount of stress especially being
     around others. Her prognosis is extremely poor.

     In my medical opinion [Plaintiff] will never improve and
     certainly not enough to be gainfully employed. I believe
     she is totally and permanently incapacitated for any type
     of work.

(Tr. 758.)


                                   17




   Case 1:19-cv-00912-CCE-LPA Document 17 Filed 11/10/20 Page 17 of 27
     The ALJ evaluated and weighed Dr. Lowry’s opinions as follows:

     The [ALJ] has considered the opinion of Dr. Lowry;
     however, the [ALJ] has given little weight regarding the
     conclusion that [Plaintiff] is “totally and permanently
     incapacitated.”    The medical evidence as a whole,
     including progress notes from Dr. Lowry, have shown that
     [Plaintiff] reported doing well with her medication
     regimen, her cognitive functioning including memory have
     been intact, and her mental status examinations have been
     mostly within normal limits. In addition, the opinion of
     disability is an opinion reserved for the Commissioner.

(Tr. 28.)   Plaintiff challenges the ALJ’s decision to discount Dr.

Lowry’s opinions on two grounds (see Docket Entry 13 at 14-31),

neither of which provide the Court with a basis to disturb the

ALJ’s findings regarding Dr. Lowry.

     First, Plaintiff faults the ALJ for according more weight to

the opinions of the state agency psychological consultants than to

Dr. Lowry’s opinions, because the consultants “did not review any

mental health medical evidence after March 2016, [Plaintiff]’s

testimony, or Dr. Lowry’s opinions, so the[ consultants’] opinions

are undercut by the paucity of evidence they reviewed.”           (Docket

Entry 13 at 27 (citing Tr. 27-28); see also Docket Entry 16 at 7

(“[T]he Agency psychological consultants did not review any mental

health medical evidence after March 2016, including Dr. Lowry’s

opinions and treatment notes . . . .”).)       According to Plaintiff,

“[a]n ALJ may credit the opinion of a non-treating, non-examining

source where that opinion has sufficient indicia of ‘supportability

in the form of a high-quality explanation for the opinion and a

significant amount of substantiating evidence . . .; consistency


                                   18




   Case 1:19-cv-00912-CCE-LPA Document 17 Filed 11/10/20 Page 18 of 27
between the opinion and the record as a whole; and specialization

in the subject matter of the opinion’” (Docket Entry 13 at 27-28

(quoting Brown        v.    Commissioner,         873   F.3d   251,   268   (4th    Cir.

2017))), but argues that the consultants’ “opinions are bereft of

‘a significant amount of substantiating evidence,’ and undeserving

of great weight for the time period after March 2016” (id. at 28

(quoting Brown, 873 F.3d at 268); accord Docket Entry 16 at 8).

       An ALJ must weigh opinions from non-examining state agency

consultants using the same factors the ALJ uses to weigh any other

medical      opinions.          See     20     C.F.R.     §§     404.1527(e)(2)(ii),

416.927(e)(2)(ii). As a general matter, opinions from an examining

source warrant more weight than those from a non-examining source,

see     20   C.F.R.        §§   404.1527(c)(1),          416.927(c)(1);       however,

non-examining state agency consultants constitute “highly qualified

physicians, psychologists, and other medical specialists who are

also experts in Social Security disability evaluation[,]” 20 C.F.R.

§§ 404.1527(e)(2)(i), 416.927(e)(2)(i), and, as a result, an ALJ

can permissibly credit the opinions of non-examining state agency

consultants     over       those   of   even      a   treating    physician    if   the

consultants’ opinions remain consistent with the record as a whole.

See Lapeer v. Astrue, No. 5:08CV256, 2009 WL 2487038, at *7

(E.D.N.C. Aug. 13, 2009) (unpublished).

       In this case, the state agency psychological consultants

opined that Plaintiff “demonstrate[d] the ability to carry out a

variety of tasks with a reasonable number and length of rest

                                             19




      Case 1:19-cv-00912-CCE-LPA Document 17 Filed 11/10/20 Page 19 of 27
periods,” “w[ould] adjust better to a work setting that d[id] not

require much interaction,” and “w[ould] adjust best in a low

stress, predictable work routine.”      (Tr. 86-87, 100-01, 115, 130.)

The ALJ accorded “significant weight” to the consultants’ opinions

(Tr. 27-28), whereas the ALJ assigned only “little weight” to Dr.

Lowry’s opinions (Tr. 28).

     Plaintiff’s objection that the ALJ should not have credited

the state agency consultants’ opinions over those of Dr. Lowry

solely because the consultants provided their opinions without the

opportunity to review Plaintiff’s testimony and Dr. Lowry’s records

runs counter to logic.    (Docket Entry 13 at 27-28); see also Docket

Entry 16 at 7-8.) State agency consultants provide RFC assessments

at the initial and reconsideration levels of the claims process and

thus necessarily offer their opinions prior to completion of the

record.   Thus,   under   Plaintiff’s    reasoning,   the   consultants’

opinions would never warrant significant weight.            Moreover, as

stated above, the consistency of state agency consultants’ opinions

with the record as a whole, including those records post-dating

such opinions, constitutes the proper focus of the inquiry.          See,

e.g., Gordon v. Schweiker, 725 F.2d 231, 235 (4th Cir. 1984)

(holding that ALJs may rely on opinions of non-examining physicians

when such opinions find consistency with whole of record); Thacker

v. Astrue, No. 3:11CV246, 2011 WL 7154218, at *6 (W.D.N.C. Nov. 28,

2011) (unpublished) (“The fact that the state agency physician did

not have access to the entire evidentiary record — because the

                                   20




   Case 1:19-cv-00912-CCE-LPA Document 17 Filed 11/10/20 Page 20 of 27
record   was   incomplete   at    the    time   of   the    assessment   —     is

inconsequential as . . . there is nothing in the additional medical

evidence subsequently submitted by Plaintiff to indicate that she

possessed limitations beyond [the state agency consultant’s RFC].”

(internal   citation   omitted)),       recommendation      adopted,   2012    WL

380052 (W.D.N.C. Feb. 6, 2012) (unpublished); Bryant v. Astrue, No.

3:08CV719, 2009 WL 6093969, at *9 & n.11 (E.D. Va. Jul. 15, 2009)

(unpublished) (affirming ALJ’s decision to give non-examining state

agency consultants’ assessments great weight as consistent with the

entire record, even though such consultants “did not have the

opportunity to observe the claimant or the opportunity to consider

additional evidence submitted subsequent to their review of the

record”), recommendation adopted, 2010 WL 1138314 (E.D. Va. Mar.

18, 2010) (unpublished); Bracey v. Astrue, No. 5:07CV265, 2009 WL

86572, at *3 (E.D.N.C. Jan. 6, 2009) (unpublished) (finding no

error in ALJ’s reliance on state agency consultants’ opinions where

“treatment notes and clinical findings . . . submitted after

[their] assessments indicate[d] similar complaints and assessments

as those [they] reviewed” and noting that ALJ considered that

additional evidence, which did “not demonstrate a marked change for

the worse in [the] plaintiff’s health”).

     Here, review of the evidence considered by the state agency

psychological   consultants      confirms    that    such   evidence   remains

consistent with evidence post-dating their opinions, including

Plaintiff’s testimony and Dr. Lowry’s treatment records.                      The

                                     21




   Case 1:19-cv-00912-CCE-LPA Document 17 Filed 11/10/20 Page 21 of 27
consultants had the benefit of Plaintiff’s mental health treatment

records from Rowan Psychiatric & Medical Services, PA, records from

Plaintiff’s    primary     care   physician     who    also   treated      some   of

Plaintiff’s    mental      symptoms,    records      from   two   visits    to    the

emergency room for psychiatric symptoms, as well                    as Function

Reports from both Plaintiff and her mother. (See Tr. 77-82, 91-96,

105-10, 120-25; see also Tr. 268-89, 342-442, 524-79, 584-96.) The

Function   Reports    reflect     Plaintiff’s        complaints    of   insomnia,

anxiety, social withdrawal, trouble concentrating, and problems

with her memory.        (See Tr. 268-89.)         The mental health records

indicate that Plaintiff reported increasing anxiety and depression

beginning in 2014 after her son’s motor vehicle accident in which

he lost his dominant arm, which ultimately caused Plaintiff to lose

her long-time job as a legal assistant and move back in with her

parents. (See Tr. 347, 414, 533, 592.)            Those records also contain

Plaintiff’s statement during an October 2015 in-patient psychiatric

hospitalization that she had hit “rock bottom” and took extra

Klonopin and her mother’s Neurontin so she could sleep.                    (See Tr.

346-47.)      With   the    exception    of   some    positive    findings       upon

Plaintiff’s admission to her in-patient psychiatric hospitalization

(see Tr. 352) and some notations of depressed, tearful, and/or

anxious mood (see Tr. 347, 376, 534-35, 591, 594), the records

reflect largely unremarkable mental status examinations with good

hygiene, cooperative and pleasant demeanor, normal speech and

thoughts, intact insight and judgment, as well as normal attention,

                                        22




   Case 1:19-cv-00912-CCE-LPA Document 17 Filed 11/10/20 Page 22 of 27
concentration, and memory (see Tr. 347, 376, 529, 534-35, 585, 587,

589, 591, 594).

      The state agency psychological consultants did not have the

opportunity to review Plaintiff’s hearing testimony, but that

testimony did not contain complaints of symptoms that differed

materially    from   those    contained     in   the   Function   Reports    and

treatment records the consultants did review. (See Tr. 54-55 & 58-

60 (documenting Plaintiff’s statements that she lacked motivation

and that her anxiety often kept her from doing things outside her

home), 61 (reflecting Plaintiff’s testimony reporting “nervous

breakdown” following loss of her legal assistant job and her son’s

motor vehicle accident), 64 (recording Plaintiff’s assertion that

she felt “defeated” and sad), 67 (describing Plaintiff’s belief

that she could not perform simple, seated job due to decreased

concentration and motivation).) Similarly, mental health treatment

records from Dr. Lowry’s practice (all of which post-dated the

state agency consultants’ opinions) continued to show similar

mental status examinations, with notations of depressed and/or

anxious mood and some psychomotor agitation and retardation, but a

casual appearance, an open, calm, and receptive demeanor, normal

speech and thoughts, intact cognition and memory, and a full-range

affect (see Tr. 665-68, 759-64).9                Because the mental health


9
  The consultants also did not have an opportunity to consider two of Plaintiff’s
emergency room visits in late 2017.       (See Tr. 669-81.)    On each occasion,
Plaintiff complained of an increase in anxiety symptoms after running out of her
                                                                   (continued...)

                                       23




    Case 1:19-cv-00912-CCE-LPA Document 17 Filed 11/10/20 Page 23 of 27
records post-dating the consultants’ opinions remain consistent

with the records the consultants reviewed, the ALJ did not err by

crediting the consultants’ opinions over those of Dr. Lowry.10

      Second, Plaintiff disputes the ALJ’s rationale that “[t]he

medical evidence as a whole, including progress notes from Dr.

Lowry, have shown that [Plaintiff] reported doing well with her

medication regimen, her cognitive functioning including memory have

been intact, and her mental status examinations have been mostly

within normal limits” (Tr. 28).             (See Docket Entry 13 at 15; see

also Docket Entry 16 at 5-8 (addressing same issue).) According to

Plaintiff,     treatment     notes    from     Dr.   Lowry    and    Salisbury

Psychological Associates, as well as from other sources, support

Dr. Lowry’s opinions.       (See Docket Entry 13 at 16-24 (citing Tr.

77, 81, 86-87, 91, 95, 100-01, 106, 110, 115, 121, 124-25, 130,

342-56, 525-27, 533-38, 540, 550, 584-92, 594, 595, 661, 665-72,

675, 678, 681, 690-91, 740, 742, 758-64).)




9
  (...continued)
anxiety medication (and in the setting of her father’s recent death) (see Tr.
669, 675) and, apart from an anxious and/or tearful mood, her mental status
examination remained normal and neither physician would prescribe further anxiety
medication (see Tr. 671-72, 678, 681).
10
  Plaintiff maintains that the state agency psychological consultants did not
“indicate that [Plaintiff] ‘showed stability and good functional ability,’ as the
ALJ asserted.” (Docket Entry 13 at 27 (quoting Tr. 27-28); see also Docket Entry
16 at 7.)    In fact, the consultants did opine, in the Psychiatric Review
Technique portion of their assessments, that Plaintiff “showed current stability
and good functional ability,” “[wa]s able to learn and carry out a variety of
tasks in a low stress routine,” and w[ould] adjust better in a setting that does
not require much interaction.”       (Tr. 82, 96, 110 (reconsideration-level
consultant affirming same) (emphasis added), 125 (reconsideration-level
consultant affirming same) (emphasis added).)

                                       24




     Case 1:19-cv-00912-CCE-LPA Document 17 Filed 11/10/20 Page 24 of 27
       Plaintiff misinterprets this Court’s standard of review.                   The

Court must determine whether the ALJ supported his analysis of Dr.

Lowry’s opinion with substantial evidence, defined as “more than a

mere   scintilla     of   evidence    but       may   be   somewhat    less    than   a

preponderance,” Mastro, 270 F.3d at 176 (brackets and internal

quotation marks omitted), and not whether other record evidence

weighs against the ALJ’s analysis, Lanier v. Colvin, No. CV414-004,

2015 WL 3622619, at *1 (S.D. Ga. June 9, 2015) (unpublished) (“The

fact that [the p]laintiff disagrees with the ALJ’s decision, or

that there is other evidence in the record that weighs against the

ALJ’s decision, does not mean that the decision is unsupported by

substantial evidence.”).         The ALJ here buttressed his decision to

discount Dr. Lowry’s opinions by noting, inter alia, that “[t]he

medical evidence as a whole, including progress notes from Dr.

Lowry,    have    shown   that    .   .     .    [Plaintiff’s]        mental   status

examinations have been mostly within normal limits” (Tr. 28) and,

as discussed above, substantial evidence supports that rationale

(see Tr. 347, 376, 529, 534-35, 585, 587, 589, 591, 594, 665-68,

759-64).11


11
   The ALJ’s summation paragraph contained within his RFC assessment provides
further reasons for discounting Dr. Lowry’s opinions that Plaintiff’s mental
symptoms disabled her:

       [Plaintiff]’s reported activities of daily living, and her work
       activity is inconsistent with an inability to work. Her alleged
       onset date was predicated on her losing her job at Paws Plus, which
       was due to the business closing and no way related to [Plaintiff]’s
       allegations of disability.        She applied for and received
       unemployment benefits after losing her job, which indicates claimant
                                                                   (continued...)

                                          25




     Case 1:19-cv-00912-CCE-LPA Document 17 Filed 11/10/20 Page 25 of 27
        In Reply, Plaintiff maintains that, although the ALJ “rejected

Dr. Lowry’s statement that [Plaintiff] was ‘totally and permanently

disabled’” (Docket Entry 16 at 5 (quoting Tr. 758, and citing Tr.

28), “he failed to evaluate . . . Dr. Lowry’s opinion[s ] that

[Plaintiff]       remained    extremely     dysfunctional   being    frequently

afraid to leave her home, stays on the couch or in bed all day,

doesn’t eat or bathe, can’t sleep, isolates from others, [] is very

paranoid and fearful[, ] has no motivation for life[,] and can’t

tolerate the least amount of stress, especially being around

others” (id. (citing Tr. 28)).          As an initial matter, in the ALJ’s

evaluation of Dr. Lowry’s opinions, the ALJ did discuss all of the

above-listed statements by Dr. Lowry, making abundantly clear that

the ALJ considered them.         (See Tr. 28.)      Although the ALJ did not

expressly assign “little weight” to those statements, the ALJ’s

subsequent rationale that “[t]he medical evidence as a whole,

including      progress      notes   from    Dr.   Lowry,   have    shown     that

[Plaintiff] reported doing well with her medication regimen, her

cognitive functioning including memory have been intact, and her

mental status examinations have been mostly within normal limits”




11
     (...continued)
         was physically willing and able to work during this time. Further,
         she was able to obtain work after her alleged onset date and her
         work activity as a waitress was at substantial gainful activity
         levels.

(Tr. 29.)

                                        26




      Case 1:19-cv-00912-CCE-LPA Document 17 Filed 11/10/20 Page 26 of 27
(Tr. 28) should leave the Court with no doubt that the ALJ rejected

them.12

      In short, as the ALJ did not err in his evaluation of Dr.

Lowry’s opinions, Plaintiff’s second assignment of error lacks

merit.

                              III.    CONCLUSION

      Plaintiff has not established an error warranting relief.

      IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be affirmed, that Plaintiff’s Motion for a

Judgment Reversing or Modifying the Decision of the Commissioner of

Social Security or Remanding the Cause for a Rehearing (Docket

Entry 12) be denied, that Defendant’s Motion for Judgment on the

Pleadings (Docket Entry 14) be granted, and that judgment be

entered for Defendant.

                                           /s/ L. Patrick Auld
                                             L. Patrick Auld
                                      United States Magistrate Judge

November 10, 2020


12
   Indeed, as the ALJ indicated (see Tr. 28), the record evidence contradicts
many of Dr. Lowry’s extreme statements (compare Tr. 55, 60 (Plaintiff’s testimony
that she drove to grocery store and pharmacy), 269, 272 (Plaintiff’s statements
on Function Report that she watches TV, works puzzles, reads, and cares for her
dog), 585, 587, 589, 591 (describing Plaintiff’s grooming as “good”), 594 (noting
Plaintiff’s “clean” grooming and “appropriate” appearance), 643 (Plaintiff’s
statement to primary care physician that a “friend” had checked her blood sugar
and that she was “eating well”), 665 (Plaintiff’s assertion to counselor at Dr.
Lowry’s practice that Plaintiff avoided going to large and busy public places
like WalMart, the movies, the fair, and some restaurants), and 665-68, 759-64
(Dr. Lowry’s treatment records containing no references to lack of hygiene or
grooming), with Tr. 601 (Dr. Lowry’s statement that Plaintiff remained “literally
housebound”), and 758 (Dr. Lowry’s statements that Plaintiff had “no hobbies or
interests, nothing she cared about,” had “no friends,” “won’t eat,” and “won’t
. . . bathe”).

                                       27




     Case 1:19-cv-00912-CCE-LPA Document 17 Filed 11/10/20 Page 27 of 27
